Citation Nr: 0415986	
Decision Date: 06/21/04    Archive Date: 06/30/04

DOCKET NO.  02-14 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to an effective date earlier than August 1, 
1995, for a 100 percent schedular evaluation for service-
connected Crohn's Disease.

2.  Entitlement to specially adapted housing or for a special 
home adapted grant.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel




INTRODUCTION

The record reflects that the veteran retired in December 
1987, after approximately 20 years of active military 
service.

This matter is before the Board of Veterans' Appeals (Board) 
from rating decisions by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Baltimore, Maryland.  By a May 
2002 rating decision, the RO denied the veteran's earlier 
effective date claim, while his special monthly housing claim 
was denied by an April 2004 rating decision.

For the reasons stated below, the veteran's claim of 
entitlement to specially adapted housing or for a special 
home adaptation grant will be REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, D.C.  VA will 
notify you if further action is required on your part.  


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
an equitable disposition of the instant case has been 
completed.

2.  Service connection was established for Crohn's Disease by 
a June 1988 rating decision, evaluated as 30 percent 
disabling, effective January 1, 1988.  The veteran was 
informed of this decision, as well as subsequent decisions 
which confirmed and continued the 30 percent rating, but he 
did not file a timely Notice of Disagreement with respect to 
this rating.

3.  The assigned rating for the veteran's Crohn's Disease was 
increased to 60 percent disabling by a June 1994 rating 
decision, effective April 18, 1994.  The veteran was informed 
of this decision, as well as a subsequent May 1995 decision 
which confirmed and continued the 60 percent rating, but he 
did not file a timely Notice of Disagreement with respect to 
this rating or the effective date thereof.

4.  The assigned rating for the veteran's Crohn's Disease was 
increased to 100 percent disabling by a December 1995 rating 
decision, effective August 1, 1995.  The veteran was informed 
of this decision, but he did not file a timely Notice of 
Disagreement with respect to the effective date of this 
rating.

5.  An April 1997 rating decision denied the veteran's claim 
of entitlement to an earlier effective date for the 
assignment of his 100 percent rating for his service-
connected Crohn's Disease.  The veteran was informed of this 
decision, including his right to appeal, and he did not 
appeal.


CONCLUSION OF LAW

The veteran is not entitled to an effective date earlier than 
August 1, 1995, for the assignment of a 100 percent rating 
for his service-connected Crohn's Disease.  38 U.S.C.A. 
§§ 5103, 5103A, 5107, 5110, 7105 (West 2002); 38 C.F.R. 
§§ 3.159, 3.400, 20.200, 20.201, 20.302 (2003); Lapier v. 
Brown, 5 Vet. App. 215 (1993).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that VA has a duty to assist a 
claimant in developing the facts pertinent to his or her 
claim, and to notify him or her of the evidence necessary to 
complete an application for benefits.  Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), codified at 38 U.S.C.A. § 5100 et seq.; 
38 C.F.R. § 3.159.  The VCAA, which became law on November 9, 
2000, redefined the obligations of VA with respect to the 
duty to assist and included an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This law also 
eliminated the concept of a well-grounded claim and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, 14 Vet. 
App. 174 (2000) (per curiam order), which had held that VA 
could not assist in the development of a claim that was not 
well grounded.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103; 38 C.F.R. 
§ 3.159(b).  Information means non-evidentiary facts, such as 
the claimant's address and Social Security number or the name 
and address of a medical care provider who may have evidence 
pertinent to the claim.  See 66 Fed. Reg. 45,620, 45,630 
(August 29, 2001); 38 C.F.R. § 3.159(a)(5).  Second, VA has a 
duty to assist the appellant in obtaining evidence necessary 
to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159(c).  

In Quartuccio v. Principi, 16 Vet. App. 183 (2002), the Court 
emphasized that adequate notice requires a claimant to be 
informed of what he or she must show to prevail in a claim, 
what information and evidence he or she is responsible for, 
and what evidence VA must secure.  More recently, in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004), the Court 
held that a VCAA notice must be provided to a claimant before 
the "initial unfavorable [agency of original jurisdiction 
(AOJ)] decision on a service-connection claim."  

Here, the Board acknowledges that the RO first sent 
correspondence to the veteran which specifically informed him 
of the VCAA, to include the enhanced duties to assist and 
notify, in June 2002, which is after the May 2002 rating 
decision that is the subject of this appeal.  However, 
assuming solely for the sake of argument and without 
conceding the correctness of Pelegrini, the Board finds that 
any defect with respect to the VCAA notice requirement in 
this case was harmless error.  For the reasons stated below, 
the Board finds that the veteran's claim must be denied as a 
matter of law; there is no legal basis to assign an effective 
date earlier than August 1, 1995, in the instant case.  The 
Court has held that the VCAA is not applicable to matters in 
which the law, and not the evidence, is dispositive.  See 
Mason v. Principi, 16 Vet. App. 129, 132 (2002).  Moreover, 
even if the VCAA were applicable in the instant case, the 
veteran would still not be prejudiced by the Board's decision 
to proceed with the adjudication of his appeal.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993);

While the Court did not address whether, and, if so, how, the 
Secretary can properly cure a defect in the timing of the 
notice, it did leave open the possibility that a notice error 
of this kind may be non-prejudicial to a claimant.  To find 
otherwise would require the Board to remand every case for 
the purpose of having the RO provide a pre-initial 
adjudication notice.  The only way the RO could provide such 
a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  This would be 
an absurd result, and as such it is not a reasonable 
construction of section 5103(a).  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  Moreover, while strictly following the express 
holding in Pelegrini would require the entire rating process 
to be reinitiated when notice was not provided prior to the 
first agency adjudication, this could not have been the 
intention of the Court, otherwise it would not have taken 
"due account of the rule of prejudicial error" in reviewing 
the Board's decision.  See 38 U.S.C. § 7261(b)(2); see also 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004)  (There is 
no implicit exemption for the notice requirements contained 
in 38 U.S.C. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error.")  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard, supra; Sutton v. Brown, 9 
Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless 
error).  

As mentioned above, the June 2002 correspondence informed the 
veteran of the VCAA, including the enhanced duties to assist 
and notify.  This correspondence specifically requested that 
he identify any other evidence that he believed supported his 
claim for an earlier effective date, indicated what 
information and evidence will be obtained by VA, and the need 
for the veteran to submit any evidence in his possession that 
was relevant to the case.  As such, this correspondence fully 
complied with the notice requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b), as well as the Court's holding in 
Quartuccio, supra.  Moreover, the RO explained their 
rationale why an earlier effective date was not warranted by 
the May 2002 rating decision, the September 2002 Statement of 
the Case (SOC), the August 2003 Supplemental Statement of the 
Case (SSOC), and at the November 2002 personal hearing.  
Further, both the SOC and the SSOC included a summary of the 
relevant VCAA regulatory provisions of 38 C.F.R. § 3.159, as 
well as the relevant regulatory provisions regarding the 
assignment of effective dates under 38 C.F.R. § 3.400.  
Therefore, the Board finds that the veteran was notified and 
aware of the evidence needed to substantiate his claim and 
the avenues through which he might obtain such evidence, and 
of the allocation of responsibilities between himself and VA 
in obtaining such evidence.  Accordingly, the Board finds 
that any defect with respect to the timing of the VCAA notice 
requirement was harmless error, and that there is no further 
duty to notify.

Regarding VA's duty to assist a claimant in obtaining 
evidence necessary to substantiate the claim, it does not 
appear that the veteran has indicated the existence of any 
pertinent evidence that has not been obtained or requested by 
the RO.  Moreover, he has had the opportunity to present 
evidence and argument in support of this case, to include at 
his November 2002 personal hearing.  Thus, the duty to assist 
has been satisfied.

Based on the foregoing, the Board finds that, in the 
circumstances of this case, any additional development or 
notification would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided); 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (when there 
is extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, this Court has concluded that the VCAA does not 
apply).  Thus, the Board finds that the duty to assist and 
duty to notify provisions of the VCAA have been fulfilled, to 
include the revised regulatory provisions of 38 C.F.R. § 
3.159.  No additional assistance or notification to the 
appellant is required based on the facts of the instant case.


Background.  The veteran has contended in various statements, 
and at his personal hearing, that the 100 percent evaluation 
for his Crohn's Disease should go back to January 1, 1988, 
when he was initially service-connected for the disability.  
He also testified at his hearing that he did file timely 
Notices of Disagreement with respect to the prior rating 
decisions regarding the evaluation of his Crohn's Disease.  
For example, he testified that he went to the RO in February 
1989 and completed a Notice of Disagreement at that time in 
the office.  Moreover, he testified that he was not notified 
of his 100 percent rating until 1997, at which time he 
submitted a claim for an earlier effective date.

In November 1987, the veteran submitted a VA Form 21-526e 
(Veteran's Application for Compensation or Pension at 
Separation from Service), in which he claimed, among other 
things, entitlement to service connection for Crohn's 
disease.  Service connection was subsequently established for 
this disability by a June 1988 rating decision, evaluated as 
30 percent disabling, effective January 1, 1988, the first 
day of the month following his separation from service.  The 
veteran was informed of this decision, including his right to 
appeal, but no timely Notice of Disagreement appears to be of 
record regarding the assigned rating for his Crohn's Disease.

In November 1989, the veteran reported that he had been 
hospitalized due to his Crohn's Disease.  Thereafter, a May 
1990 rating decision assigned a temporary total rating 
pursuant to 38 C.F.R. § 4.30, effective September 6, 1989, 
with the 30 percent rating being restored effective March 1, 
1990.  Further, a subsequent July 1990 rating decision 
confirmed and continued the 30 percent rating.  The veteran 
was informed of both decisions, including his right to 
appeal, but no timely Notice of Disagreement appears to be of 
record regarding the assigned rating for his Crohn's Disease.

The assigned rating for the veteran's Crohn's Disease was 
increased to 60 percent disabling by a June 1994 rating 
decision, effective April 18, 1994.  The veteran was informed 
of this decision, as well as a subsequent May 1995 decision 
which confirmed and continued the 60 percent rating, but he 
did not file a timely Notice of Disagreement to either 
decision with respect to this rating or the effective date 
thereof.

In August 1995, the veteran submitted a statement requesting 
"re-evaluation" of his service-connected Crohn's Disease 
from 60 to 100 percent.  He reported, in part, that he had 
had surgery in June 1995, and had not been able to return to 
work since that time.  He emphasized that due to increased 
medical complications and not being able to go back to work 
since June 1995, that he should be rated as 100 percent 
disabling.

By a September 1995 rating decision, the RO assigned a 
temporary total rating for the veteran's Crohn's Disease for 
the period from June 1, 1995, to August 1, 1995, based on the 
need for surgical or other treatment necessitating 
convalescence.  In the correspondence notifying him of this 
decision, the veteran was informed that the assigned rating 
was adjusted back to the prehospital amount beginning August 
1, 1995.  However, this correspondence also stated that the 
evaluation of the Crohn's Disease was being deferred as he 
was being scheduled for an examination to determine the 
current disabling effects of the disability.

Following an October 1995 VA medical examination, the 
assigned rating for the veteran's Crohn's Disease was 
increased to 100 percent disabling by a December 1995 rating 
decision, effective August 1, 1995.  The veteran was informed 
of this decision, including his right to appeal, but he did 
not file a timely Notice of Disagreement with respect to the 
effective date of this rating.

In January 1997, the veteran submitted a statement asserting 
that he should be evaluated as permanently and totally 
disabled due to the severity of his Crohn's Disease, and 
provided a summary thereof.  The RO subsequently confirmed 
and continued the 100 percent rating for the Crohn's disease 
by a March 1997 rating decision.

Later in March 1997, the veteran submitted a statement 
asserting, in part, that the 100 percent rating for his 
Crohn's Disease should be back dated to January 1988.  He 
provided a summary of his medical treatment for the 
disability, and contended that the disability was just as 
severe in 1988 as it was today.

An April 1997 rating decision subsequently denied the 
veteran's claim of entitlement to an earlier effective date 
for the assignment of a 100 percent rating for his service-
connected Crohn's Disease.  The veteran was informed of this 
decision, including his right to appeal, and he did not 
appeal.

The record reflects that the veteran initiated his current 
earlier effective date claim in March 2002.

The record also reflects that all correspondence regarding 
the assigned ratings for the veteran's service-connected 
Crohn's Disease were sent to his address of record.


Legal Criteria.  The effective date for the grant of service 
connection for a disease or injury is the day following 
separation from active duty or the date entitlement arose if 
a claim is received within one year after separation from 
service.  Otherwise, the effective date is the date of 
receipt of claim, or date entitlement arose, whichever is 
later.  The effective date of an award based on a claim 
reopened after final adjudication shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor.  38 
U.S.C.A. § 5110; 38 C.F.R. § 3.400.

In general, the effective date for an increase will be the 
date of receipt of claim, or date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(o)(1).  For an 
increase in disability compensation, the effective date will 
be the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred if 
claim is received within 1 year from such date otherwise, 
date of receipt of claim.  38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400(o)(2); see also Hazan v. Gober, 10 Vet. App. 511 
(1997); Servello v. Derwinski, 3 Vet. App. 196 (1992). 

In VAOPGCPREC 12-98 (Sept. 23, 1998), General Counsel noted 
that 38 C.F.R. § 3.400(o)(2) was added to permit payment of 
increased disability compensation retroactively to the date 
the evidence establishes the increase in the degree of 
disability had occurred; that this section was intended to be 
applied in those instances where the date of increased 
disablement can be factually ascertained with a degree of 
certainty.  It was noted that this section was not intended 
to cover situations where disability worsened gradually and 
imperceptibly over an extended period of time.

Pursuant to 38 U.S.C.A. § 7105(a), a request for appellate 
review by the Board of a decision by the RO is initiated by a 
Notice of Disagreement and completed by a Substantive Appeal 
after an SOC has been furnished.  See 38 C.F.R. § 20.200.

Except in the case of simultaneously contested claims, a 
claimant, or his or her representative, must file a Notice of 
Disagreement with a determination by the RO within one year 
from the date that that RO mails notice of the determination 
to him or her.  Otherwise, that determination will become 
final.  The date of mailing the letter of notification of the 
determination will be presumed to be the same as the date of 
that letter for purposes of determining whether an appeal has 
been timely filed.  38 U.S.C.A. § 7105(b)(1); 38 C.F.R. § 
20.302.

A written communication from a claimant or his or her 
representative expressing dissatisfaction or disagreement 
with an adjudicative determination by the RO and a desire to 
contest the result will constitute a Notice of Disagreement.  
While special wording is not required, the Notice of 
Disagreement must be in terms which can reasonably be 
construed as disagreement with that determination and a 
desire for appellate review.  38 U.S.C.A. § 7105; 38 C.F.R. § 
20.201.


Analysis.  In the instant case, the Board finds that the 
veteran is not entitled to an effective date earlier than 
August 1, 1995, for the assignment of a 100 percent rating 
for his service-connected Crohn's Disease.

Initially, the Board notes that the veteran's claim for an 
earlier effective date was previously denied by the April 
1997 rating decision.  As noted above, he was informed of 
this decision, including his right to appeal, and no timely 
Notice of Disagreement appears to have been received with 
respect to this decision.  Thus, this decision is final.  
38 U.S.C.A. § 7105.

In Lapier v. Brown, 5 Vet. App. 215 (1993), the Court held 
that, even assuming the presence of new and material 
evidence, reopening of a claim of entitlement to an earlier 
effective date under 38 C.F.R. § 3.156 cannot result in the 
actual assignment of an earlier effective date, because an 
award granted on a reopened claim may not be made effective 
prior to the date of the reopened claim.  See 38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400(q)(1)(ii); see also Leonard v. 
Principi, 17 Vet. App. 447, 451 (2004).  Applying the Court's 
holding in Lapier to the instant case, the Board finds that 
the veteran has no legal basis for an earlier effective date 
absent a finding of clear and unmistakable error (CUE) in the 
April 1997 rating decision.  38 U.S.C.A. §§ 7103, 7104, 7105, 
7111; 38 C.F.R. §§ 3.104, 3.105(a), 20.1100, 20.1103.  

To assert a valid claim of CUE, the claimant must assert more 
than a disagreement as to how the facts were weighed or 
evaluated; he must, with some degree of specificity, identify 
the alleged error and provide persuasive reasons why the 
result would have been different but for the alleged error.  
The mere assertion of CUE is not sufficient to reasonably 
raise the issue.  See Russell v. Principi, 3 Vet. App. 310 
(1992) (en banc); Fugo v. Brown, 6 Vet. App. 40 (1993), en 
banc review denied, Fugo v. Brown, 6 Vet. App. 162 (1994); 
see also 38 C.F.R. §§ 20.1403, 20.1404.  In the instant case, 
the veteran has not specifically raised the issue of CUE in 
the April 1997 rating decision.  Thus, the Board has no 
authority to address this issue at this time.

In Sabonis v. Brown, 6 Vet. App. 426 (1994), the Court held 
that where the law and not the evidence is dispositive, the 
claim should be denied or the appeal to the Board terminated 
because of absence of legal merit or the lack of entitlement 
under the law.  As the law is dispositive of this case, the 
benefit of the doubt rule is not for application.  
Consequently, the Board finds that, as a matter of law, the 
veteran is not entitled to an effective date earlier than 
August 1, 1995, for the assignment of the 100 percent rating 
for his service-connected Crohn's Disease.

The Board further notes that even if the RO had not denied 
the veteran's claim by the April 1997 rating decision, he 
would still not be entitled to an effective date earlier than 
August 1, 1995, for the assignment of a 100 percent rating 
for Crohn's Disease.  See Holbrook v. Brown, 8 Vet. App. 91 
(1995) (The Board has the fundamental authority to decide a 
claim in the alternative.).

As detailed above, there have been multiple rating decisions 
which have addressed the appropriate rating for the veteran's 
Crohn's Disease.  The June 1988 rating decision assigned an 
initial rating of 30 percent, which was subsequently 
confirmed and continued by the July 1990 rating decision; the 
June 1994 rating decision increased the assigned rating to 60 
percent, effective April 18, 1994; the May 1995 rating 
decision confirmed and continued the 60 percent rating; and 
the December 1995 rating decision assigned the 100 percent 
rating, effective August 1, 1995.  Moreover, the veteran was 
informed of all of these decisions, including his right to 
appeal, by correspondence which was sent to his address of 
record.

Despite the veteran's contentions to the contrary, no written 
communication was received from him, or an accredited 
representative, which can reasonably be construed as 
indicating disagreement with the determinations regarding the 
assigned ratings for his Crohn's Disease and a desire for 
appellate review.  In short, no timely Notices of 
Disagreement appear to have been received with respect to any 
of these decisions.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 
20.201.

The Board acknowledges the veteran's contentions that he did 
submit timely Notices of Disagreement with respect to the 
assigned ratings.  However, the Court has held that there is 
a "presumption of regularity" under which it is presumed that 
Government officials have properly discharged their official 
duties.  Clear evidence to the contrary is required to rebut 
the presumption of regularity.  Ashley v. Derwinski, 2 Vet. 
App. 307 (1992), (citing United States v. Chemical 
Foundation, Inc., 272 U.S. 1, 14-15 (1926)); see also 
Mindenhall v. Brown, 7 Vet. App. 271 (1994) (this presumption 
of regularity applies to procedures at the RO).  Applying 
this presumption to the instant case, the Board must conclude 
that if the veteran had submitted any Notices of Disagreement 
with respect to the rating decisions in the instant case, 
they would have been made part of his claims folder. 

The Board also acknowledges that the veteran submitted 
additional evidence and statements following several of these 
rating decisions.  However, the filing of additional evidence 
does not extend the time limit for filing an appeal.  
38 C.F.R. § 20.304.  Moreover, as indicated above, in none of 
the written statements received within one year following the 
rating decision did the veteran express disagreement with the 
determinations regarding the assigned ratings for his Crohn's 
Disease and a desire for appellate review.  See 38 U.S.C.A. § 
7105; 38 C.F.R. § 20.201.  For example, in his August 1995 
statement, which was received within one year of the May 1995 
rating decision that confirmed and continued the 60 percent 
rating, he specifically requested "re-evaluation" of his 
service-connected Crohn's Disease from 60 to 100 percent due 
to his June 1995 surgery and increased complications as a 
result thereof.  By this wording, the only reasonable 
interpretation of this statement was that it was a claim for 
an increased rating due to an increase in severity of the 
underlying disability.

The Board further finds that, in applying the presumption of 
regularity, it must conclude that the veteran was sent proper 
notice of the rating decisions on the date listed in the 
relevant correspondence.  In pertinent part, the Board notes 
that the veteran was sent notification of the assignment of 
the 100 percent schedular 
rating by correspondence dated December 11, 1995, and that 
this correspondence was sent to his address of record.  See 
Hyson v. Brown, 5 Vet. App. 262, 265 (1993); Wamhoff v. 
Brown, 8 Vet. App. 517, 521 (1996).  No timely Notice of 
Disagreement was received with respect to the December 1995 
rating decision.  His testimony that he was not notified of 
the 100 percent rating until 1997 appears to be in reference 
to the February 1997 rating decision, which, as stated above, 
confirmed and continued the 100 percent rating, but did not 
assign it.  Thus, the December 1995 decision, to include the 
August 1, 1995, effective date, became final.  38 U.S.C.A. 
§ 7105.  As with the April 1997 rating decision, the veteran 
has not specifically alleged CUE in regard to this decision, 
so the Board has no authority to address this issue at this 
time.

For the reasons stated above, the Board finds that there is 
no legal basis to assign an effective date earlier than 
August 1, 1995, for a 100 percent rating for the veteran's 
service-connected Crohn's Disease.  Accordingly, the benefit 
sought on appeal must be denied.


ORDER

Entitlement to an effective date earlier than August 1, 1995, 
for a 100 percent schedular evaluation for service-connected 
Crohn's Disease is denied.


REMAND

The record reflects that the veteran's claim of entitlement 
to specially adapted housing or for a special home adaptation 
grant was denied by an April 2004 rating decision.  Later 
that same month, he submitted a timely Notice of Disagreement 
in regard to this decision.  However, a review of the records 
assembled for the Board's review indicates that the RO has 
not had the opportunity to promulgate an SOC with respect to 
this issue as required by 38 C.F.R. §§ 19.26, 19.29.  
Pursuant to the Court's holding in Manlicon v. West, 12 Vet. 
App. 238 (1999), a remand is required for the RO to issue an 
SOC on this claim.

The RO should also undertake any additional development it 
deems necessary to ensure compliance with the requirements of 
the VCAA, to include its notification requirements.  

For the reasons stated above, this case is REMANDED for the 
following:

1.  The RO must assure compliance with 
the requirements of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106- 
475, 114 Stat. 2096 (2000), codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002) and its 
implementing regulations.  

2.  The originating agency should issue 
an SOC to the veteran and his 
representative addressing the issue of 
entitlement to specially adapted housing 
or for a special home adaptation grant.  
The SOC should include a summary of the 
evidence considered as well as all 
relevant law and regulations.  Further, 
the veteran should be advised of the need 
to file a Substantive Appeal to perfect 
an appeal with respect to this issue.  
Further, he should be given the 
appropriate period of time in which to 
respond.

The case should then be returned to the Board for further 
appellate consideration, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



